Order, Supreme Court, New York County (Beverly Cohen, J.), entered September 13, 1994, which, inter alia, denied defendant-appellant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
As sufficient elements of legal malpractice were asserted (see, Mendoza v Schlossman, 87 AD2d 606), the IAS Court properly denied defendant Lustig summary judgment. While privity of contract is necessary to state a cause of action for professional malpractice (see, Estate of Spivey v Pulley, 138 AD2d 563, 564), liability is extended in the presence of "special circumstances” (supra, at 564). Plaintiff asserted that defendant-appellant, retained by the other general partner, knew at the time of the filing of the petition in bankruptcy for the limited partnership that plaintiff’s personal liability as general partner would be accelerated, yet did not apprise him of such filing. The court therefore properly found that, if proven, such relationship would sufficiently approach privity to enable plaintiff to recover (see, Prudential Ins. Co. v Dewey, Ballantine, Bushby, Palmer & Wood, 80 NY2d 377). Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.